DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-11, 13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al. (U.S. Publication No. 2011/0316156).
Regarding claim 1, Pagaila teaches an electronic package, comprising:
a carrier structure (Fig. 4i, carrier 152);
a plurality of electronic components (chips 124) disposed at intervals on the carrier structure (see Fig. 4i), wherein each of the electronic components includes an active face (bottom face), a non-active face (top face) opposite to the active face, and side faces adjacent to and interconnected between the active face and the non- active face (see Fig. 4i), wherein a width of the active face of at least one of the plurality of electronic components is greater than a width of the non-active face, such that a slope surface is formed on at least one of the side faces of the at least one of the plurality of electronic components (see Fig. 4i, sloped sidewalls with active face width greater than non-active face width), and
wherein a space is formed between the two adjacent electronic components (see Fig. 4i), such that at least one side of the space includes the slope surface (see Fig. 4i); and
an encapsulation layer formed on the carrier structure for encapsulating the plurality of electronic components (Fig. 4i, encapsulant 150).

Regarding claim 3, Pagaila teaches the electronic package of claim 1, wherein the active faces of the electronic components include a plurality of electrode pads (pads 132) electrically connected with the carrier structure (Fig. 4i).

Regarding claim 6, Pagaila teaches the electronic package of claim 1, wherein the electronic components are electrically connected with the carrier structure via a plurality of conductive bumps (see paragraph [0035], bumps can be used to make the connection between 132 and carrier).

Regarding claim 8, Pagaila teaches the electronic package of claim 1, wherein the non-active faces of the electronic components are exposed from the encapsulation layer (see Fig. 4i).

Regarding claim 9, Pagaila teaches the electronic package of claim 1, wherein a plurality of the spaces are formed by the plurality of electronic components (not specifically shown, but would be more than 2 chips formed on the package).

Regarding claim 10, Pagaila teaches the electronic package of claim 1, further comprising a plurality of conductive components (solder balls 158) on a side of the carrier structure opposite to the side that the electronic components are disposed on (Fig. 4i).

Regarding claim 11, Pagaila teaches a method of manufacturing an electronic package, comprising:
providing a plurality of electronic components (chips 124, Fig. 4i), wherein each of the electronic components includes an active face (bottom face), a non-active face (top face) opposite to the active face, and side faces adjacent to and interconnected between the active face and the non-active face (Fig. 4i), and wherein a width of the active face of at least one of the plurality of electronic components is greater than a width of the non-active face, such that a slope surface is formed on at least one of the side faces of the at least one of the plurality of electronic components (see Fig. 4i, sloped sidewalls with active face width greater than non-active face width);
disposing the plurality of electronic components at intervals on a carrier structure (Fig. 4i, carrier 152) to form a space between the two adjacent electronic components, wherein at least one side of the space includes the slope surface (Fig. 4i); and
forming an encapsulation layer (150) on the carrier structure for encapsulating the plurality of electronic components (Fig. 4i).

Regarding claim 13, Pagaila teaches the method of claim 11, wherein the active faces of the electronic components include a plurality of electrode pads (pads 132) electrically connected with the carrier structure (Fig. 4i).

Regarding claim 16, Pagaila teaches the method of claim 11, wherein the electronic components are electrically connected with the carrier structure via a plurality of conductive bumps (see paragraph [0035], bumps can be used to make the connection between 132 and carrier).

Regarding claim 18, Pagaila teaches the method of claim 11, wherein the non-active faces of the electronic components are exposed from the encapsulation layer (see Fig. 4i).

Regarding claim 19, Pagaila teaches the method of claim 11, wherein a plurality of the spaces are formed by the plurality of electronic components (not specifically shown, but would be more than 2 chips formed on the package).

Regarding claim 20, Pagaila teaches the method of claim 11, further comprising a plurality of conductive components (solder balls 158) on a side of the carrier structure opposite to the side that the electronic components are disposed on (Fig. 4i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of Ko et al. (U.S. Publication No. 2021/0202318)
Regarding claim 4, Pagaila teaches the electronic package of claim 1, but does not specifically teach wherein a chamfer is formed at a corner between the active face and the side face of the electronic components.
However, Ko teaches another chip with a sloped sidewall (Fig. 6D) having a chamfer (see Fig. 6D).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the slope could have been a chamfer because Ko teaches that this allows for the wafer to be angled while leaving the interconnect alone, which may require different cutting techniques due to the metal found in the interconnect.

Regarding claim 14, Pagaila teaches the method of claim 11, but does not specifically teach wherein a chamfer is formed at a corner between the active face and the side face of the electronic components.
However, Ko teaches another chip with a sloped sidewall (Fig. 6D) having a chamfer (see Fig. 6D).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the slope could have been a chamfer because Ko teaches that this allows for the wafer to be angled while leaving the interconnect alone, which may require different cutting techniques due to the metal found in the interconnect.




Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila in view of AAPA
Regarding claim 7, Pagaila teaches the electronic package of claim 6, further comprising a covering layer formed between the electronic components and the carrier structure, wherein the plurality of conductive bumps are covered by the covering layer, and the covering layer is further covered by the encapsulation layer.
Pagaila does not specifically teach a covering layer.  However, AAPA teaches that a chip package can have an underfill (12) between the chip and carrier.  It would have been obvious to a person of skill in the art at the time of the effective filing date that an underfill could have been included because it is an extremely common method of protecting the chip connection, and allows for fine tuning of thermal expansion differences over using encapsulant alone.

Regarding claim 17, Pagaila teaches the method of claim 16, further comprising, before forming the encapsulation layer, forming a covering layer between the electronic components and the carrier structure, wherein the plurality of conductive bumps are covered by the covering layer, and the covering layer is covered by the encapsulation layer when forming the encapsulation layer.
Pagaila does not specifically teach a covering layer.  However, AAPA teaches that a chip package can have an underfill (12) between the chip and carrier.  It would have been obvious to a person of skill in the art at the time of the effective filing date that an underfill could have been included because it is an extremely common method of protecting the chip connection, and allows for fine tuning of thermal expansion differences over using encapsulant alone.




Allowable Subject Matter
Claims 2, 5, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 12, the prior art, alone or in combination, fails to teach or suggest wherein structures of the plurality of electronic components are different from one another.
Regarding claims 5 and 15, the prior art, alone or in combination, fails to teach or suggest wherein a width of the space gradually reduces as the width of the space gets towards the carrier structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896